Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicants’ response to the office action filed on 17 November 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
	

Status of the Application
	Claims 215-221 are added.
Claims 1, 22, 23, 45, 55, 57-64, 90, 96, 102, 103, 209 and 211- 221 are pending and under examination.



Claim Rejections - 35 USC § 112
Written Description/ New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 219 and 220 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 In the instant case, claims 55, 219 and 220 recite the terms “(i-1)th” and  “ith”, for example, in the limitations: 
“wherein each ith cycle comprises contacting a plurality of ith  probes with the unique cell indexing oligonucleotide” as recited in claim 55;
“wherein each ith round of split-pool synthesis adds the ith cell indexing subsequence to the unique cell indexing oligonucleotide” as recited in claim 219; 
“wherein in each ith round of the n rounds of split-pool synthesis… (ii)  in each second partition of the plurality of second partitions, the distributed plurality of cells are associated with an ith indexing oligonucleotide comprising the ith cell indexing subsequence via the cellular component-binding reagent associated with the first to (i-1)th indexing subsequences, wherein the ith indexing oligonucleotides in different second partitions comprise different ith cell indexing subsequences; and (iii) the distributed plurality of cells that are associated with the ith indexing oligonucleotide are pooled  ” as recited in claim 220.
 The instant disclosure  enumerates entities with the terms  “n”, “m”, and “p” , wherein these terms each represent an integer greater than 1(e.g. para 0008- 0016, pg. 4-7, instant specification).
However, the instant disclosure does not teach methods comprising providing an “ith” entity ( i.e. cycle , probe, round, indexing oligonucleotide , cell indexing subsequence), wherein “i” represents a numerical value. Furthermore, the instant specification does not offer sufficient description of steps involved in providing an “ith” entity as required by the claimed methods.  Furthermore, the instant specification does not describe the correlation of the term “i” with the  defined numerical terms  “n”, “m”, or “p”.
There is no description of techniques that are sufficient to distinguish the claimed method from other types of methods comprising barcoding nucleic acids in successive rounds. Furthermore, the instant specification does not indicate that the inventors have possession of the details of the techniques that would comprise these distinguishing characteristics. 
Therefore, the instant specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including providing an “ith” entity ( i.e. cycle , probe, round, indexing oligonucleotide , cell indexing subsequence), wherein “i” represents a specific numerical value, as recited in the instant claims. 
Furthermore, as the disclosure does not provide basis to support a method comprising providing an “ith” entity ( i.e. cycle , probe, round, indexing oligonucleotide , cell indexing subsequence), wherein “i” represents a specific numerical value, claims 55, 219 and 220 are rejected as incorporating new matter.

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 219 and 220 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 As noted above, claims 55, 219 and 220 recite the terms “(i-1)th” and  “ith”, for example, in the limitations: 
“wherein each ith cycle comprises contacting a plurality of ith  probes with the unique cell indexing oligonucleotide” as recited in claim 55;
“wherein each ith round of split-pool synthesis adds the ith cell indexing subsequence to the unique cell indexing oligonucleotide” as recited in claim 219; 
“wherein in each ith round of the n rounds of split-pool synthesis… (ii)  in each second partition of the plurality of second partitions, the distributed plurality of cells are associated with an ith indexing oligonucleotide comprising the ith cell indexing subsequence via the cellular component-binding reagent associated with the first to (i-1)th indexing subsequences, wherein the ith indexing oligonucleotides in different second partitions comprise different ith cell indexing subsequences; and (iii) the distributed plurality of cells that are associated with the ith indexing oligonucleotide are pooled  ” as recited in claim 220.
 The terms “(i-1)th” and  “ith” are interpreted as representations of numerical values, wherein the claimed methods require providing an “ith” entity ( i.e. cycle , probe, round, indexing oligonucleotide , cell indexing subsequence).
However, it is not clear from the instant claims or disclosure  if the term “i” represents any individual entity or represents a specific entity in relation to the total number  “n” entities, such as the penultimate round(e.g. 6th round of 7 total rounds).
 Therefore, as the metes and bounds of the limitations comprising the terms “(i-1)th” and  “ith” are not clear, claims 55, 219 and 220 are considered indefinite.
 Furthermore, as claim 221 depends from claim 220, this claim is considered indefinite.
In the interest of compact prosecution, the terms “(i-1)th” and  “ith” are interpreted to represent any individual entity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Nolan, Fu et al., Fan et al. , Gaublomme et al. and Cai et al. 
Claims 1, 22, 23, 45, 55, 57-64, 90, 96, 102, 103, 209 and 211-214 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012106385) in view of Fu et al. (US20160289740), Fan et al.( US20150299784), Gaublomme et al. (WO2017075265) and Cai et al. (US20150267251).
Nolan teaches compositions and methods for assaying multiple targets on a single cell in individual reaction volumes. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific UBA. The ESBs comprises a primer binding site and a common linker.  Nolan teaches target molecules include polypeptides and nucleic acids (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0013, pg. 3-5; para 0017, pg. 5-6; para 0019, pg. 7; para 0022-0023; para 0025, pg. 10-11; para 0032, pg. 14; para 00152, pg. 42; para 0091, pg. 26). 
Nolan teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15). Nolan also teaches an embodiment wherein the UBA is associated with a surface such as a bead (e.g. para 0078, pg. 22).
Nolan also teaches providing cell origination barcodes which are unique codes associated with a specific cell of origin. A cell origination barcode, i.e. COB, comprises a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097, pg. 26-27). 
 Nolan teaches the COB comprises a multimer of assayable polymer subunit, i.e. APS, units comprising nucleic acid sequences (e.g. para 0011, pg. 3; para 0098, pg. 27; para 0110, pg. 31).	
Furthermore, Nolan teaches an embodiment comprising providing a population of cells  comprising at least one target molecule; contacting the target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and, through hybridization of the complementary linkers, forming a second complex of the COB with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and detecting this association (e.g. para 0159-0163, pg. 44-45; Figures 1 and 2). Nolan further teaches ligation of hybridized common linkers (e.g. para 00122, pg. 34-35). 
Furthermore, Nolan teaches their method is conducted in multiple rounds, wherein a first round comprises contacting a single cell of a cell population in each of a first set of multiple tubes with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker, and then labeled with a first APS. The resultant cell population is then pooled and redistributed among a second set of tubes, wherein each cell population in each tube of the second is labelled with a second APS. As noted in figure 4, Nolan teaches their method goes through multiple rounds of labelling with APS units, resulting in a composite barcode that represents the COB , as depicted in Fig. 5 (e.g. para 0022-0023,pg. 10; para 0164-0168,pg. 45-47; Fig. 4 and 5).
Nolan teaches different detection techniques. In one embodiment, Nolan teaches detection comprises determining the presence of an APS at a designated round, wherein this detection comprises using probes (e.g. In some embodiments, the APS further comprises a round-specific subcode. In some embodiments, the detection further comprises determining the presence of an APS from a designated round. In some embodiments, detection is digital. In some embodiments, detection is indirect. In some embodiments, detecting comprises mass spectrometry. In some embodiments, detecting comprises nucleic acid sequencing. In some embodiments, detecting comprises peptide sequencing. In some embodiments, detecting comprises detecting one or more signals associated with one or more individual APSs. In some embodiments, the signals are ordered. In some embodiments, detecting comprises using one or more probes. In some embodiments, the probe is attached to a surface. In some embodiments, the surface comprises an array. In some embodiments, the surface comprises a bead as in para 0025, pg. 11; para 0042, pg. 16).
Furthermore, Nolan et al. teach their detection methods allow for determining the absence of a cell barcode (e.g. para 00160-00162, pg. 44-45; para 00210-00211, pg. 56-57).
 Furthermore, Nolan teaches their method is used to detect multiple targets associated a single cell (e.g. the invention provides methods and compositions for the study of multiple protein measurements as in para 0071, pg. 20; the invention provides methods to identify multiple target molecules in every cell of a complex cell population and to retain cell specific information regarding that target molecule as in para 0158, pg. 43; Any of the embodiments described herein can be used in the detection of multiple target molecules. In some embodiments, the invention provides methods comprising UBA for the analysis of target molecules. In some embodiments, the invention provides a UBA population for use in a multiplexed assay. Each UBA in the population is specific for a target molecule as in para 00183, pg. 49-50).
 	Nolan does not expressly teach an embodiment comprising using multiple UBAs wherein the UBA is an antibody. However, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan comprising conducting multiple rounds of attaching APS subunits to a bound UBA antibody specific for one target molecule as taught in one embodiment of Nolan (e.g. para 0164-0168, pg. 45-47; Fig. 4) and to include analysis of multiple target molecules  as taught in a different embodiment of Nolan (e.g. para 0071, pg. 20; para 0158, pg. 43; para 00183, pg. 49-50) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of labeling a plurality of cells with cell indexing oligonucleotides. Furthermore, Nolan teaches the merits of using their method for multiplexed analysis (e.g. the invention provides methods and compositions for the study of multiple protein measurements as in para 0071, pg. 20; advantages of multiplexed analysis as in para 0072, pg. 20).
Therefore, the combined teachings of Nolan render obvious the limitations: method of labeling a plurality of cells with cell indexing oligonucleotides, comprising: (a) associating cells in each first partition of a plurality of first partitions with a cellular component-binding reagent of a plurality of cellular component-binding reagents (i.e. target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker), wherein each of the cells comprises one or more cellular component targets, wherein the cellular component-binding reagent is associated with a first indexing oligonucleotide with a first cell indexing subsequence (i.e. a first APS unit) as required by claim 1.
Furthermore, Nolan teaches a cell origination barcode, i.e. COB, comprises a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097, pg. 26-27), wherein the  COB comprises a multimer of assayable polymer subunit, i.e. APS, units comprising nucleic acid sequences (e.g. Entire Nolan reference and especially  para 0011, pg. 3; para 0098, pg. 27; para 0110, pg. 31).
Therefore, the combined teachings of Nolan render obvious the limitations: wherein cellular component-binding reagents in each first partition of the plurality of partitions are associated with first indexing oligonucleotides with the same first cell indexing subsequences as required by claim 1.
Furthermore, the combined teachings of Nolan render obvious the limitations: and, the first cell indexing subsequences are different between at least two first partitions, and wherein the cellular component-binding reagent is capable of specifically binding to the one or more cellular component targets (i.e. analysis of multiple proteins using antibody UBAs), thereby generating cells associated with the first cell indexing subsequence, in each first partition of the plurality of first partitions, via the cellular component-binding reagent associated with the first indexing oligonucleotide with the first cell indexing subsequence, wherein the cells in at least two first partitions of the plurality of first partitions are associated with  first cell indexing subsequences that are different between the at least two first partitions(i.e. round 1 of Fig. 4) as required by claim 1.
Furthermore, the combined teachings of Nolan render obvious the limitations:  b)   pooling the cells associated with the cellular component-binding reagents in the plurality of first partitions; (c) distributing the pooled cells into a plurality of second partitions;(d) associating the distributed cells in each second partition of the plurality of second partitions with a second indexing oligonucleotide of a plurality of second indexing oligonucleotides with a second cell indexing subsequence, wherein the second indexing oligonucleotides of the plurality of second indexing oligonucleotides in  at least two second partitions of the plurality of second partitions comprise second cell indexing subsequences that are different between the at least two second partitions, thereby generating cells associated with the second cell indexing subsequence, in each second partition of the plurality of second partitions, wherein the cells in two second partitions of the plurality of second partitions are associated with different second cell indexing subsequences; and (e) generating cells associated with the cellular component-binding reagent in each second partition of the plurality of second partitions associated with a cell indexing oligonucleotide, wherein a cell indexing sequence of the cell indexing oligonucleotide comprises: the first cell indexing subsequence; and the second cell indexing subsequence of the second cell indexing oligonucleotide associated with the second partition of the plurality of second partitions, via the cellular component-binding reagent associated with the first indexing oligonucleotide with the first cell indexing subsequence associated with each of the cells in the second partition (i.e. first and second  APS as in repeated rounds  of Fig. 4) as required by claim 1.
As Nolan teaches their method comprises multiple rounds of pooling cells prior to labelling with an additional APS (e.g. para 0022-0023,pg. 10;  para 0164-0168, pg. 45-47; Fig. 4), the combined teachings of Nolan render obvious the limitations: (f)    pooling the cells associated with the cellular component-binding reagents in the plurality of second partitions; (g)   performing steps (c ), (d), ( e), and (f) n times, wherein n is a positive integer greater than 1, thereby generating a plurality of cells associated with cell indexing oligonucleotides, each comprising n cell indexing subsequences, wherein one or more unique as required by claim 1.
Therefore, the combined teachings of Nolan disclose a method comprising tagging multiple targets from a single cell through multiple rounds of attaching APS units, i.e. indexing subsequences, to a binding reagent that interacts with an individual target to form a composite barcode associated with that target.
 Nolan also teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0008, pg. 2; para 0040, pg. 15). Nolan also teaches an embodiment wherein the UBA is associated with a surface such as a bead (e.g. para 0078, pg. 22).
Furthermore, as noted above, Nolan teaches an individual APS further comprises a round-specific subcode, which allows the determination of  the presence of an APS from a designated round. Nolan also teaches detection using probes that may be affixed to a surface comprising an array (e.g. In some embodiments, detecting comprises detecting one or more signals associated with one or more individual APSs. In some embodiments, the signals are ordered. In some embodiments, detecting comprises using one or more probes. In some embodiments, the probe is attached to a surface. In some embodiments, the surface comprises an array. In some embodiments, the surface comprises a bead as in para 0025, pg. 11; para 0042, pg. 16).
Regarding the requirement of providing  unique cell indexing oligonucleotides, “each unique cell indexing oligonucleotide comprising: n cell indexing subsequences; and a target sequence comprising a sequence complementary to a capture sequence of a stochastic label configured to hybridize to the target sequence, wherein different cells of the plurality of cells are associated with cell indexing oligonucleotides comprising different n cell indexing subsequences” as required by claim 1:
Regarding the requirement of providing a third plurality of partitions on a substrate to facilitate analysis of spatial location as required by claim 1:
As noted above, the combined teachings of Nolan render obvious a method of barcoding individual components of a single cell comprising providing a plurality of cellular component-binding reagents (i.e. target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker), wherein each of the cells comprises one or more cellular component targets, wherein the cellular component-binding reagent is associated with a first indexing oligonucleotide with a first cell indexing subsequence (i.e. a first APS unit).
Furthermore, Nolan teaches an embodiment comprising attaching additional barcodes  by contacting a target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and, through hybridization of the complementary linkers, forming a second complex of the COB with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and detecting this association (e.g. para 0159-0163, pg. 44-45; Figures 1 and 2). 
 Prior to the effective filing date of the claimed invention, like Nolan, Fu et al., Fan et al. and Gaublomme et al. teach identification of target cellular components by combinatorial barcoding.
Fu et al. disclose methods comprising subjecting targets from a single cell to combinatorial barcoding. Furthermore, Fu et al. teach their methods comprise aliquoting each single cell to an individual partition (e.g. provide methods of barcoding a plurality of partitions comprising: introducing m component barcodes in each of the plurality of partitions, wherein the m component barcodes are selected from a set of nxm different component barcodes, wherein n and m are positive integers, each of the component barcodes comprises: one of n unique barcode subunit sequences; and one or two linker sequences or the complements thereof; and connecting the m component barcodes to generate a combinatorial barcode, whereby each of the plurality of partitions is associated with a unique combinatorial barcode comprising the m component barcodes as in para 0005,pg. 1; partitions as in para 0005-0007,pg. 1-2).
Furthermore, Fu et al. teach barcodes are aliquoted to partitions comprising sample prior to analysis (e.g. para 0005-0009, pg. 1-3). Fu et al. also teach barcodes associated with beads in partitions (e.g. para 0156-0174, pg. 21-23).
 Furthermore, Fu et al. teach combinatorial barcodes associated with a bead, which can be used to retrieve captured targets of interest. Fu et al. also teach their barcodes comprise stochastic labels, including cellular labels (e.g. stochastic labels as in para 0054-para 0076, pg. 9-12; cellular label as in para 0063-0064, pg. 10; combinatorial barcodes as in para 0077-0082, pg. 12; combinatorial barcodes comprise stochastic labels as in para 0081; pg. 12; associated with bead as in para 0103, pg. 15; para 0185, pg. 24-25).
 Furthermore, Fu et al. teach component barcodes, which comprise unique barcode reagents that are used to generate a combinatorial barcode. Fu et al. teach an embodiment comprising providing 96 unique barcode reagents. Fu et al. also teach these reagents comprise stochastic barcodes (e.g. para 0092, pg. 14; para 0100, pg. 14; barcode reagents as in para 0092-0102, pg. 14-15). 
 Furthermore, Fu et al. teach mRNA targets comprising a poly (A) tail (e.g. para 0008, pg. 2; para 0220, pg. 29).
 Fu et al. also teach their method allows simultaneous detection of multiple cell types (e.g. para 0585-0588, pg. 68-69).
Furthermore, Fu et al. teach their methods comprise using combinatorial barcodes attached to a solid support, such as a bead, associated with a discrete location on a substrate. Furthermore, Fu et al. teach single cells and beads may be compartmentalized together in any kind of vessel. Furthermore, Fu et al. teach partitioning in microwell arrays to facilitate determining spatial location (e.g. para 0103, para 0107, pg. 15; Solid supports (e.g., beads) may be distributed among a substrate. Solid supports (e.g., beads) can be distributed among wells of the substrate as in para 0140, pg. 19; Individual cells and solid supports may be compartmentalized in any type of container, microcontainer, reaction chamber, reaction vessel, or the like as in para 0142, pg. 19; partitioning using microwell arrays as in para 0140-0146, pg. 19; para 0158-0166, pg. 21-22; For any given combinatorial barcode reagent combination, the location of the microwell can be ascertained. In this way, combinatorial barcode reagents can be used to determine the spatial location of a sample in a microwell 325 on a microwell array 330 as in para 0159, pg. 21).
Furthermore, Fu et al. teach embodiments comprising methods of spatial barcoding comprising detection using probes that may be immobilized to a surface (e.g. para 0215, pg. 28).
Fu et al. also teach their method comprises detection by probe hybridization using fluorescently labeled probes and imaging and using the results to generate a spatial barcode (e.g. para 0234-0248, pg. 31-32; By correlating the image showing the locations of the target with an image of the sample, the spatial barcode of the target may be generated as in para 0240, pg. 31; Combining data from multiple samples can increase the locational resolution of the combined map. The orientation of multiple samples can be registered by common landmarks and/or x-y positions on the array, wherein the individual locational measurements across samples are at least in part non-contiguous as in para 0242, pg. 31).
Like Fu et al., Fan et al. teach single cell analysis comprising cell labeling and association with solid supports, such as beads, to facilitate detection of labeled targets (e.g. para 0004, pg. 1; para 0011,pg. 2).  Furthermore, Fan et al. teach detection of labeled targets by probe hybridization (e.g. para 0153-0154, pg. 13).
Fan et al. also teach the analysis comprises stochastic labeling using beads comprising multiple types of   barcodes(i.e. sample tags, molecular labels, cellular labels; universal labels)and target binding regions , such as poly dT sequences( e.g. para 0238-0250, pg. 24-25; Fig. 1 and below).

    PNG
    media_image1.png
    162
    240
    media_image1.png
    Greyscale

Fan et al. also teach the analysis comprises providing beads associated with discrete locations on a polymer (e.g. para 0252, pg. 25).
 Furthermore, Fan et al. teach detection of labeled samples in droplets wherein individual droplets are put into microwells for analysis (e.g. In some embodiments, droplets can be applied to microwells, for example, similarly to application of beads to microwell arrays as in para 0382, pg. 40).
Furthermore, prior to the effective filing date of the claimed invention, Gaublomme et al. teach methods of combinatorial barcoding are known in the art comprising contacting  single cell comprising multiple cell components with ligands, i.e. antibodies or probes, that are conjugated with barcoded oligonucleotides which also comprise a capture sequence. Subsequently, the ligand-attached cells are distributed among discrete partitions, i.e. droplets or wells of a microtiter plate,  and contacted with transfer particles, which are beads conjugated with barcoded oligonucleotides which also comprise a capture  binding sequence that complements and is capable of hybridizing to the capture sequence associated with the labelled ligand bound to target cellular components ( e.g. Entire Gaublomme reference  and especially para 0015-0016,pg. 5-6; para 0038, pg. 12-14; multiwell plate as in 0113,pg. 30; para 0181, pg. 50-51; para 0183-0184, pg. 51-52; Fig. 1,3-5).
Therefore, as Nolan, Fu et al. , Fan et al.  and Gaublomme et al. all disclose methods of tagging targets from a single cell through combinatorial barcoding, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan comprising tagging multiple targets from a single cell through multiple rounds  and detection of tagged targets on cells using probes that may be affixed to a surface comprising an array (e.g. para 0025, pg. 11; para 0042, pg. 16) to include aliquoting contents of a single cell to an individual microwell and contacting with beads comprising stochastic labels comprising multiple types of barcodes as taught by Fu et al.  and to include depositing droplets in microwells and contacting with beads comprising stochastic labels comprising multiple types of barcodes for detection of labeled targets as taught by Fan et al. wherein  barcoded oligonucleotides of ligands associated with individual single cells  comprise capture sequences that are complemented by capture binding sequences associated with barcoded  oligonucleotides associated with a bead as taught by Gaublomme et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of detecting targets labelled with cell indexing oligonucleotides.
 Therefore, the combined teachings of Nolan, Fu et al., Fan et al. and Gaublomme et al. render obvious a method comprising tagging multiple targets from a single cell through multiple rounds of attaching indexing subsequences to a binding reagent that interacts with an individual target to form a composite barcode associated with that target, wherein additional barcodes are provided by solid supports comprising stochastic labels , and barcoded oligonucleotides of ligands associated with individual single cells  comprise capture sequences that are complemented by capture binding sequences associated with barcoded  oligonucleotides conjugated to a bead.
Regarding the requirements of sequential probe hybridization and determination of a spatial distribution based probe hybridization results:
Prior to the effective filing date of the claimed invention, Cai et al. disclose methods comprising hybridization of targets from a cell with multiple fluorescently labeled probes, wherein their method comprises a first round of hybridization with a first and second probe, imaging and then removal of these probes followed by a second round of probe hybridization, imaging and then probe removal using a third and fourth probe ( e.g. para 0006-0025,pg. 1-2; para 0057,pg. 5; multiplexed analysis using fluorescently labeled probes for sequential hybridization as in para 0085-0093, pg. 7).
 Cai et al. also teach their method includes washes to remove excess probes (e.g. para 0266, pg. 23-24). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Fu et al., Fan et al.  and Gaublomme et al.  comprising tagging multiple targets from a single cell through multiple rounds and determining the presence of  individual APSs, i.e. barcode subsequences, in a specific round using probe hybridization, wherein labeling is facilitated with beads conjugated with barcoded oligonucleotides comprising stochastic labels and capture binding sequences and  wherein detection occurs by depositing droplets into individual microwells, i.e. third partitions,  to include sequential hybridization comprising washes to remove excess probes and imaging to determine the presence of multiple targets in each of multiple rounds as taught by Cai et al. and to include using the probe hybridization and imaging data to generate a spatial barcode as taught by Fu et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of labeling with cell indexing oligonucleotides and detection by probe hybridization.
Therefore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.  render obvious claim 1.
Furthermore, as both Nolan and Fu et al. disclose methods of tagging targets from a single cell through combinatorial barcoding, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.  comprising tagging multiple targets from a single cell through multiple rounds to include capturing mRNA targets comprising a poly(A) tail as taught  by Fu et al.  as well as stochastic labeling using beads comprising multiple types of   barcodes and target binding regions , such as poly dT sequences as taught by Fan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of labeling with cell indexing oligonucleotides.
Therefore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claims 22 and 23.
Furthermore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious the limitations: wherein the n pluralities of probes comprise one or more detectable moieties, wherein imaging comprises detecting the one or more detectable moieties (e.g. fluorescently labeled probes) as required by claim 45.
Regarding claims 55, 57-64, 90, 96, 102 and 103:
Regarding the limitation: “wherein each ith cycle comprises contacting a plurality of ith  probes with the unique cell indexing oligonucleotide” as recited in claim 55: In the interest of compact prosecution, the term “ith” is interpreted to represent any individual entity.
As noted above, the combined teachings of Nolan, Fu et al. and Fan et al. render obvious a requirement for detection of labeled targets  comprising providing a third plurality of partitions into which droplets comprising labeled sample are deposited.
Furthermore, Nolan teaches detection comprises determining the presence of an APS at a specific round, i.e. an “ith” round, wherein this detection comprises using specific round-specific subcodes (e.g. In some embodiments, the APS further comprises a round-specific subcode. In some embodiments, the detection further comprises determining the presence of an APS from a designated round... In some embodiments, detecting comprises detecting one or more signals associated with one or more individual APSs. In some embodiments, the signals are ordered. In some embodiments, detecting comprises using one or more probes. In some embodiments, the probe is attached to a surface. In some embodiments, the surface comprises an array. In some embodiments, the surface comprises a bead as in para 0025, pg. 11; para 0042, pg. 16).
Furthermore, Fu et al. teach partitioning in microwell arrays to facilitate determining spatial location (e.g. para 0103, para 0107, pg. 15; Solid supports (e.g., beads) may be distributed among a substrate. Solid supports (e.g., beads) can be distributed among wells of the substrate as in para 0140, pg. 19; Individual cells and solid supports may be compartmentalized in any type of container, microcontainer, reaction chamber, reaction vessel, or the like as in para 0142, pg. 19; partitioning using microwell arrays as in para 0140-0146, pg. 19; para 0158-0166, pg. 21-22; For any given combinatorial barcode reagent combination, the location of the microwell can be ascertained. In this way, combinatorial barcode reagents can be used to determine the spatial location of a sample in a microwell 325 on a microwell array 330 as in para 0159, pg. 21).
Furthermore, Fan et al. teach single cell analysis comprising cell labeling and association with solid supports, such as beads, to facilitate detection of labeled targets (e.g. para 0004, pg. 1; para 0011,pg. 2).  Fan et al. also teach the analysis comprises stochastic labeling using beads comprising multiple types of   barcodes(i.e. sample tags, molecular labels, cellular labels; universal labels)and target binding regions , such as poly dT sequences( e.g. para 0238-0250, pg. 24-25; Fig. 1). Furthermore, Fan et al. teach detection of labeled targets by probe hybridization (e.g. para 0153-0154, pg. 13).Furthermore, Fan et al. teach detection of labeled samples in droplets wherein individual droplets are put into microwells for analysis (e.g. para 0382, pg. 40).

Furthermore, prior to the effective filing date of the claimed invention, Gaublomme et al. teach methods of combinatorial barcoding are known in the art comprising contacting  single cell comprising multiple cell components with ligands, i.e. antibodies or probes, that are conjugated with barcoded oligonucleotides which also comprise a capture sequence. Subsequently, the ligand-attached cells are distributed among discrete partitions, i.e. droplets or wells of a microtiter plate,  and contacted with transfer particles, which are beads conjugated with barcoded oligonucleotides which also comprise a capture  binding sequence that complements and is capable of hybridizing to the capture sequence associated with the labelled ligand bound to target cellular components ( e.g. Entire Gaublomme reference  and especially para 0015-0016,pg. 5-6; para 0038, pg. 12-14; multiwell plate as in 0113,pg. 30; para 0181, pg. 50-51; para 0183-0184, pg. 51-52; Fig. 1,3-5).
Furthermore, Cai et al. teach sequential hybridization comprising multiple rounds of probe hybridization, removal of excess probe and imaging is known in the art and Fu et al. teach probe hybridization and imaging data is used to generate a spatial barcode.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan comprising tagging multiple targets from a single cell through multiple rounds  and detection of tagged targets on cells using probes that may be affixed to a surface comprising an array (e.g. para 0025, pg. 11; para 0042, pg. 16) to include aliquoting contents of  a single cell to an individual microwell and contacting with beads comprising stochastic labels comprising multiple entity specific barcodes as taught by Fu et al.  and to include depositing droplets in microwells for detection of labeled targets as taught by Fan et al. wherein  barcoded oligonucleotides of ligands associated with individual single cells  comprise capture sequences that are complemented by capture binding sequences associated with barcoded  oligonucleotides associated with an individual partition as taught by Gaublomme et al.  and to include sequential hybridization comprising washes to remove excess probes and imaging to determine the presence of multiple targets in each of multiple rounds as taught by Cai et al. and to include using the probe hybridization and imaging data to generate a spatial barcode as taught by Fu et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of labeling with cell indexing oligonucleotides and detection by probe hybridization.
 Therefore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claim 55.
Furthermore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious the limitations: wherein during each nth cycle a plurality of nth probes selectively anneal to the nth position of the series of n cell indexing subsequences as required by claim 57.
Furthermore, as Nolan teaches using probes to detect individual APS units and Cai et al. teach using different probes successively through multiple rounds of sequential hybridization, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious the limitations: wherein each plurality of nth probes comprises p unique probes, wherein unique probes selectively anneal to different cell indexing subsequences, and wherein p is an integer greater than 1 as required by claim 58.
Furthermore, as both Cai et al. and Fu et al. teach fluorescently labeled probes, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious the limitations: wherein m probes of the p unique probes comprise a detectable moiety, or precursor thereof, wherein m is an integer greater than 1, and wherein m is p-1 as required by claim 59.
Furthermore, as Nolan teaches composite barcodes comprising multimers of APS units, i.e. indexing subsequences, and Fu et al. teach combinatorial barcodes comprising cellular labels, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious the limitations: wherein the cell indexing oligonucleotide comprises a cell indexing sequence, wherein the cell indexing sequence of the cell indexing oligonucleotide comprises the n cell indexing subsequences as required by claim 60.
Furthermore, as Fu et al. teach barcodes associated with beads, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claim 61.
Furthermore, Fu et al. also teach their barcodes comprise stochastic labels, including cellular labels (e.g. stochastic labels as in para 0054-para 0076, pg. 9-12; cellular label as in para 0063-0064, pg. 10; combinatorial barcodes as in para 0077-0082, pg. 12; combinatorial barcodes comprise stochastic labels as in para 0081; pg. 12; associated with bead as in para 0103, pg. 15; para 0185, pg. 24-25).
Therefore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.  render obvious the limitations: wherein the synthetic particle comprises a plurality of stochastic labels, wherein the stochastic labels are oligonucleotides, and wherein a stochastic label comprises the cell indexing sequence as required by claim 62.
Furthermore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claims 63 and 64.
As noted above, the combined teachings of Nolan, Cai et al. and Fu et al. render obvious a method comprising determining spatial distribution of targets of interest based on data generated from sequential probe hybridization and imaging, wherein the probes are used to detect indexing oligonucleotides associated with targets of interest.
 Therefore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.. render obvious the limitations: wherein the method comprises generating a spatial index of a plurality of unique cell indexing oligonucleotides as required by claim 90.
Furthermore, as Fu et al. disclose sets of 96 stochastic barcodes (e.g. para 0092,pg. 14; para 0100,pg. 14; barcode reagents as in para 0092-0102,pg. 14-15), the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claim 96.
Furthermore, as Nolan, Fu et al. and Fan all disclose single cell  with a single bead in individual partitions, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claim 102.
Furthermore, as Nolan and Fu et al. both disclose single cell samples in individual partitions and Fu et al. also teach barcodes associated with beads in partitions (e.g. para 0156-0174,pg. 21-23, Fu), the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious the limitations: the single cell is associated with one or more unique cell indexing oligonucleotides, wherein the one or more cell indexing oligonucleotides associated with the single cell comprise the same cell indexing sequence, and wherein the one or more cell indexing oligonucleotides associated with cells in different partitions comprise different cell indexing sequences and
 the single bead is associated with one or more unique cell indexing oligonucleotides, wherein the one or more cell indexing oligonucleotides associated with the single bead comprise the same cell indexing sequence, and wherein the one or more cell indexing oligonucleotides associated with beads in different partitions comprise different cell indexing sequences as required by claim 103.
Furthermore, as Fu et al. teach capturing mRNA targets comprising a poly (A) tail (e.g. para 0008, pg. 2; para 0220, pg. 29, Fu) and Fan et al. teach the analysis comprises stochastic labeling using beads comprising multiple types of   barcodes and target binding regions , such as poly dT sequences( e.g. para 0238-0250, pg. 24-25; Fig. 1, Fan),  the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claims 209, 211, 217 and 218.
Regarding claim 212:
As noted above, the combined teachings of Nolan disclose a method comprising tagging multiple targets from a single cell through multiple rounds of attaching APS units, i.e. indexing subsequences, to a binding reagent that interacts with an individual target to form a composite barcode associated with that target (e.g. para 0022-0023, pg. 10; para 0164-0168, pg. 45-47; Fig. 4 and 5).
 Nolan also teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0008, pg. 2; para 0040, pg. 15). Nolan also teaches an embodiment wherein the UBA is associated with a surface such as a bead (e.g. para 0078, pg. 22).
Furthermore, as noted above, Nolan teaches an individual APS further comprises a round-specific subcode, which allows the determination of  the presence of an APS from a designated round. Nolan also teaches detection using probes that may be affixed to a surface comprising an array (e.g. In some embodiments, detecting comprises detecting one or more signals associated with one or more individual APSs. In some embodiments, the signals are ordered. In some embodiments, detecting comprises using one or more probes. In some embodiments, the probe is attached to a surface. In some embodiments, the surface comprises an array. In some embodiments, the surface comprises a bead as in para 0025, pg. 11; para 0042, pg. 16).
Furthermore, Nolan teaches detection comprises determining the presence of an APS at a designated round, wherein this detection comprises using probes and sequencing (e.g. para 0025, pg. 11; para 0042, pg. 16).
Furthermore, Fu et al. also teach barcodes associated with beads in partitions (e.g. para 0156-0174, pg. 21-23).
 Furthermore, Fu et al. teach combinatorial barcodes associated with a bead, which can be used to retrieve captured targets of interest. Fu et al. also teach their barcodes comprise unique stochastic labels, including cellular labels (e.g. stochastic labels as in para 0054-para 0076, pg. 9-12; cellular label as in para 0063-0064, pg. 10; combinatorial barcodes as in para 0077-0082, pg. 12; combinatorial barcodes comprise stochastic labels as in para 0081; pg. 12; associated with bead as in para 0103, pg. 15; para 0185, pg. 24-25).
 Furthermore, Fu et al. teach component barcodes, which comprise unique barcode reagents that are used to generate a combinatorial barcode using these reagents comprising stochastic barcodes (e.g. para 0092, pg. 14; para 0100, pg. 14; barcode reagents as in para 0092-0102, pg. 14-15). 
Furthermore, Fu et al. teach single cells and beads may be compartmentalized together in any kind of vessel. Furthermore, Fu et al. teach partitioning in microwell arrays to facilitate determining spatial location (e.g. para 0103, para 0107, pg. 15; Solid supports (e.g., beads) may be distributed among a substrate. Solid supports (e.g., beads) can be distributed among wells of the substrate as in para 0140, pg. 19; Individual cells and solid supports may be compartmentalized in any type of container, microcontainer, reaction chamber, reaction vessel, or the like as in para 0142, pg. 19; partitioning using microwell arrays as in para 0140-0146, pg. 19; para 0158-0166, pg. 21-22; For any given combinatorial barcode reagent combination, the location of the microwell can be ascertained. In this way, combinatorial barcode reagents can be used to determine the spatial location of a sample in a microwell 325 on a microwell array 330 as in para 0159, pg. 21).
Fan et al. also teach analysis comprising stochastic labeling using beads comprising multiple types of   barcodes(i.e. sample tags, molecular labels, cellular labels; universal labels)and target binding regions , such as poly dT sequences( e.g. para 0238-0250, pg. 24-25; Fig. 1).Furthermore, Fan et al. teach individual droplets are put into microwells for analysis (e.g. para 0382, pg. 40).
Therefore as Nolan, Fu et al. and Fan et al. all disclose methods of tagging targets from a single cell through combinatorial barcoding, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan comprising tagging multiple targets from a single cell through multiple rounds using discrete reaction volumes to include any type of reaction vessel , wherein partitioning facilitates determination of spatial location, and using beads comprising unique stochastic cellular labels as taught by Fu et al. to include droplets deposited in microwells, i.e. third partitions,  and using beads comprising unique stochastic cellular labels as taught by Fan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of detecting targets labelled with cell indexing oligonucleotides.
Furthermore, as Nolan also teaches detection involving sequencing (e.g. para 0025, pg. 11; para 0042, pg. 16), it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan, Fu et al. and Fan et al.  comprising tagging multiple targets from a single cell through multiple rounds and determining the presence of  individual APSs, i.e. barcode subsequences, in a specific round using probe hybridization, wherein detection occurs by depositing droplets into individual microwells, i.e. third partitions,  to include characterization by sequencing as taught by Nolan and to include sequential hybridization comprising washes to remove excess probes and imaging to determine the presence of multiple targets in each of multiple rounds as taught by Cai et al. and to include using the probe hybridization and imaging data to generate a spatial barcode as taught by Fu et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of labeling with cell indexing oligonucleotides and detection by probe hybridization.
Therefore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claim 212.
As Fan et al. teach their method allows simultaneous detection of multiple cell types by assaying panels of genes specific for each cell type (e.g. para 0585-0588, pg. 68-69), the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claims 213, 215 and item (A) of claim 216.
Furthermore, Nolan et al. teach their detection methods allow for determining the absence of a cell barcode (e.g. para 00160-00162, pg. 44-45; para 00210-00211, pg. 56-57).
 Therefore, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.  render obvious claim 214.
Regarding claims 219 and 220:
Regarding the limitation: “wherein each ith round of split-pool synthesis adds the ith cell indexing subsequence to the unique cell indexing oligonucleotide” as recited in claim 219 and  the limitation “wherein in each ith round of the n rounds of split-pool synthesis… (ii)  in each second partition of the plurality of second partitions, the distributed plurality of cells are associated with an ith indexing oligonucleotide comprising the ith cell indexing subsequence via the cellular component-binding reagent associated with the first to (i-1)th indexing subsequences, wherein the ith indexing oligonucleotides in different second partitions comprise different ith cell indexing subsequences; and (iii) the distributed plurality of cells that are associated with the ith indexing oligonucleotide are pooled  ” as recited in claim 220 : In the interest of compact prosecution, the term “ith” is interpreted to represent any individual entity and the term “((i-1)th indexing subsequences” is interpreted as the subsequence added previously to an individual subsequence .
As noted above, the combined teachings of Nolan, Fu et al. and Fan et al. render obvious a requirement for detection of labeled targets  comprising providing a third plurality of partitions into which droplets comprising labeled sample are deposited.
Furthermore, Nolan teaches their method is conducted in multiple rounds, wherein a first round comprises contacting a single cell of a cell population in each of a first set of multiple tubes with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker, and then labeled with a first APS. The resultant cell population is then pooled and redistributed among a second set of tubes, wherein each cell population in each tube of the second is labelled with a second APS, i.e. split-pool synthesis. As noted in figure 4, Nolan teaches their method goes through multiple rounds of labelling with APS units, resulting in a composite barcode that represents the COB , as depicted in Fig. 5 (e.g. In some embodiments, during the binding step multiple APSs are added to the tag in an ordered manner during successive rounds of split pool synthesis as in para 0010,pg. 2-3; para 0022-0023,pg. 10; para 0164-0168,pg. 45-47; Fig. 4 and 5).
Furthermore, Nolan teaches detection comprises determining the presence of an APS at a specific round, i.e. an “ith” round, wherein this detection comprises using specific round-specific subcodes (e.g. In some embodiments, the APS further comprises a round-specific subcode. In some embodiments, the detection further comprises determining the presence of an APS from a designated round... In some embodiments, detecting comprises detecting one or more signals associated with one or more individual APSs. In some embodiments, the signals are ordered. In some embodiments, detecting comprises using one or more probes. In some embodiments, the probe is attached to a surface. In some embodiments, the surface comprises an array. In some embodiments, the surface comprises a bead as in para 0025, pg. 11; para 0042, pg. 16).
Furthermore, Fu et al. teach methods of combinatorial barcoding comprising step-wise or block coupling  with multiple rounds of split pool synthesis (e.g. para 0154,pg. 20).
Furthermore, Fu et al. teach partitioning in microwell arrays to facilitate determining spatial location (e.g. para 0103, para 0107, pg. 15; Solid supports (e.g., beads) may be distributed among a substrate. Solid supports (e.g., beads) can be distributed among wells of the substrate as in para 0140, pg. 19; Individual cells and solid supports may be compartmentalized in any type of container, microcontainer, reaction chamber, reaction vessel, or the like as in para 0142, pg. 19; partitioning using microwell arrays as in para 0140-0146, pg. 19; para 0158-0166, pg. 21-22; For any given combinatorial barcode reagent combination, the location of the microwell can be ascertained. In this way, combinatorial barcode reagents can be used to determine the spatial location of a sample in a microwell 325 on a microwell array 330 as in para 0159, pg. 21).
Furthermore, Fan et al. teach methods of combinatorial barcoding with multiple rounds of split pool synthesis is known in the art (e.g. para 0288-0291,pg. 30-31).
Furthermore, prior to the effective filing date of the claimed invention, Gaublomme et al. teach methods of combinatorial barcoding are known in the art comprising contacting  single cell comprising multiple cell components with ligands, i.e. antibodies or probes, that are conjugated with barcoded oligonucleotides which also comprise a capture sequence. Subsequently, the ligand-attached cells are distributed among discrete partitions, i.e. droplets or wells of a microtiter plate,  and contacted with transfer particles, which are beads conjugated with barcoded oligonucleotides which also comprise a capture  binding sequence that complements and is capable of hybridizing to the capture sequence associated with the labelled ligand bound to target cellular components ( e.g. Entire Gaublomme reference  and especially para 0015-0016,pg. 5-6; para 0038, pg. 12-14; multiwell plate as in 0113,pg. 30; para 0181, pg. 50-51; para 0183-0184, pg. 51-52; Fig. 1,3-5).
 Furthermore, Gaublomme et al. teach attaching additional barcodes to the barcoded oligonucleotide that is conjugated to the labelled ligand(e.g. Entire Gaublomme reference and especially para 0035-0038,pg. 10-14; The split pool ligation method may comprise: splitting the pool of cell(s) into separate pools of cell(s), each containing a unique first index sequence; ligating the first index sequence to the ligation handle; pooling the cell(s); optionally, splitting the pool of cell(s) into separate pools each containing a unique middle index sequence; ligating the middle index sequence to the first index sequence; and pooling the cell(s); optionally, repeating with another middle index sequence; splitting the pool of cell(s) into pools containing a unique final index sequence; and ligating the final index sequence to the preceding index sequence, whereby each cell comprises a USI(i.e. unique source identifier) as in para 0038,pg. 13-14; para 0053,pg. 18-19).
Furthermore, Cai et al. teach sequential hybridization comprising multiple rounds of probe hybridization, removal of excess probe and imaging is known in the art and Fu et al. teach probe hybridization and imaging data is used to generate a spatial barcode.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan comprising tagging multiple targets from a single cell through multiple rounds by split-pool synthesis  and detection of tagged targets on cells using probes (e.g. para 0025, pg. 11; para 0042, pg. 16) to include aliquoting contents of  a single cell to an individual microwell and contacting with beads comprising stochastic labels comprising multiple types of barcodes , wherein partitioning in microwell arrays facilitates determining spatial location as taught by Fu et al.  and to include depositing droplets in microwells for detection of labeled targets as taught by Fan et al. wherein  barcoded oligonucleotides of ligands associated with individual single cells  comprise capture sequences that are complemented by capture binding sequences associated with barcoded  oligonucleotides associated with an individual partition, wherein multiple barcodes are added by split pool synthesis as taught by Gaublomme et al.  and to include sequential hybridization comprising washes to remove excess probes and imaging to determine the presence of multiple targets in each of multiple rounds as taught by Cai et al. and to include using the probe hybridization and imaging data to generate a spatial barcode as taught by Fu et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of labeling with cell indexing oligonucleotides and detection by probe hybridization.
 Therefore, as at least Nolan teaches addition of barcodes by split- pool synthesis and  Fu et al. teach the technique of partitioning cells to facilitate identification of spatial location is known in the art, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claim 219.
Furthermore, as Nolan teaches detection comprises determining the presence of an APS at a specific round, i.e. an “ith” round, wherein this detection comprises using specific round-specific subcodes (e.g. para 0025, pg. 11; para 0042, pg. 16), the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claim 220.
Furthermore, as Fu et al. teach capturing mRNA targets comprising a poly (A) tail (e.g. para 0008, pg. 2; para 0220, pg. 29, Fu) and Fan et al. teach the analysis comprises stochastic labeling using beads comprising multiple types of   barcodes and target binding regions , such as poly dT sequences( e.g. para 0238-0250, pg. 24-25; Fig. 1, Fan),  the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claim 221.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




U.S. Patent No. 10,669,570
Claims 1, 22, 23, 45, 55, 57-64, 90, 96, 102, 103, 209 and 211- 221 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,669,570 in view of Nolan (WO2012106385); Fu et al. (US20160289740);Fan et al.( US20150299784); Gaublomme et al. (WO2017075265) and Cai et al. (US20150267251).
Claims 1-19 of U.S. Patent No. 10,669,570 do not expressly teach all the features of the claimed invention, such as providing stochastic labels.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claims 1, 22, 23, 45, 55, 57-64, 90, 96, 102, 103, 209 and 211- 221. 
Therefore, as claims 1-19 of U.S. Patent No. 10,669,570, Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.  all disclose methods of tagging target molecules by combinatorial barcoding, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-19 of U.S. Patent No. 10,669,570 and to include the teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of labeling with cell indexing oligonucleotides and detection by probe hybridization.


U.S. Patent No. 10,676,779
Claims 1, 22, 23, 45, 55, 57-64, 90, 96, 102, 103, 209 and 211- 221 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,676,779 in view of Nolan (WO2012106385); Fu et al. (US20160289740);Fan et al. ( US20150299784); Gaublomme et al. (WO2017075265) and Cai et al. (US20150267251).
Claims 1-29 of U.S. Patent No. 10,676,779 do not expressly teach all the features of the claimed invention, such as providing stochastic labels.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al. render obvious claims 1, 22, 23, 45, 55, 57-64, 90, 96, 102, 103, 209 and 211- 221. 
Therefore, as claims 1-29 of U.S. Patent No. 10,676,779, Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.  all disclose methods of tagging target molecules by combinatorial barcoding, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-29 of U.S. Patent No. 10,676,779 and to include the teachings of Nolan, Fu et al., Fan et al., Gaublomme et al. and Cai et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of labeling with cell indexing oligonucleotides and detection by probe hybridization.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
As noted in the current rejections, Nolan teaches an embodiment comprising attaching additional barcodes  by contacting a target molecule  with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of COBs, wherein a first COB comprises a second common linker which complements the first common linker and, through hybridization of the complementary linkers, forming a second complex of the COB with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and detecting this association (e.g. para 0159-0163, pg. 44-45; Figures 1 and 2). 
Furthermore, both Fu et al. and Fan et al. teach stochastic labelling with different types of barcodes is known in the art.
 Furthermore, the teaching of Gaublomme et al. is applied to show that methods of combinatorial barcoding are known in the art comprising contacting  single cell comprising multiple cell components with ligands, i.e. antibodies or probes, that are conjugated with barcoded oligonucleotides which also comprise a capture sequence. Subsequently, the ligand-attached cells are distributed among discrete partitions, i.e. droplets or wells of a microtiter plate,  and contacted with beads conjugated with barcoded oligonucleotides which also comprise a capture binding sequence that complements and is capable of hybridizing to the capture sequence associated with the labelled ligand bound to target cellular components.
Therefore, these teachings are applied to the amended and new claims. 



Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639